Citation Nr: 0600167	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, and, if so, whether service connection 
is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had approximately twenty years of active military 
service, retiring in May 1991.  His service included a tour 
of duty in Vietnam from March 1969 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied reopening 
the claims for service connection for anxiety and PTSD.  In 
the statement of the case, the RO reopened the claims, but 
denied on the merits.  Although the RO phrased this as a 
single issue, the Board has chosen to recharacterize it as 
two separate issues.  Adjudication of PTSD claims includes 
consideration of very specific criteria, such as verified 
stressor events, as opposed to general service connection 
claims.  Also, as discussed in more detail below, the PTSD 
claim cannot fairly be considered at this time.  

In April 2005, a video hearing was held before the 
undersigned Veterans Law Judge.  Subsequent to the hearing, 
the veteran submitted a September 2005 VA progress note.  He 
did not, however, waive RO consideration of that evidence.  

Since the claim for an anxiety disorder can be allowed at 
this time, as discussed in more detail below, it is not 
necessary to remand that portion of the claim.  The PTSD 
portion of the claim will, however, be remanded to the RO for 
the development described in the REMAND below.  The claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  A December 1991 rating decision denied service connection 
for anxiety and PTSD.  The veteran did not perfect an appeal.

2.  Some of the evidence received since 1991 is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

3.  The veteran was diagnosed with an adjustment disorder 
during service, and the medical evidence indicates his 
current adjustment disorder with anxiety and depressed mood 
is likely related to the in-service symptoms and treatment.


CONCLUSIONS OF LAW

1.  The December 1991 RO rating decision that denied service 
connection for anxiety and PTSD is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (1991).

2.  New and material evidence has been received, and the 
claims for service connection for an acquired psychiatric 
disorder, to include PTSD, are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The veteran incurred an acquired psychiatric disorder, 
diagnosed as adjustment disorder with anxiety and depressed 
mood, as a result of his military service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records; his contentions, including testimony 
provided before the Board in April 2005; and VA records for 
outpatient treatment.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on this claim.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran first claimed service connection for "anxiety 
reaction - PTSD" in June 1991.  A December 1991 rating 
decision denied the claim as there was no diagnosis of an 
anxiety disorder or PTSD at the time the veteran was 
discharged from service.  The veteran did not disagree with 
that decision, and it is therefore final. 

In June 2001, the RO received the veteran's claim to reopen.  
In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2005).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to 1991 is presumed credible 
for the purposes of reopening a claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Since the 1991 rating decision, additional evidence received 
includes VA outpatient treatment records and the veteran's 
contentions.  The medical evidence submitted since the 1991 
decision is new in that it was not previously of record.  It 
is necessary, therefore, to decide if this evidence is 
material.  To be material, it must be (a) relevant in that it 
bears directly and substantially on the matter under 
consideration, and (b) so significant, either by itself or 
with other evidence, that it must be considered in order to 
fairly decide the claim.  See 38 C.F.R. § 3.156(a).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

In this case, material evidence has been received in that the 
additional evidence now shows the veteran has been diagnosed 
with the claimed disabilities - an anxiety disorder and PTSD 
- and his VA treating psychologist indicates this was likely 
contracted during the veteran's period of service.  The new 
evidence at least "contribute[s] to a more complete picture 
of the circumstances surrounding the origin" of the 
veteran's disorders, to include the issue of whether it is, 
in fact, related to his military service.  The additional 
evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the 
claims.  38 C.F.R. § 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to 1991 is new and material and serves to reopen 
the claims for service connection for an acquired psychiatric 
disorder and PTSD.  However, the Board cannot, at this point, 
adjudicate the reopened PTSD claim, as further assistance is 
required to comply with the duty to assist.  This is detailed 
in the REMAND below.

As for the claim for service connection for an acquired 
psychiatric disorder, that claim can be granted.  The veteran 
was diagnosed with an adjustment disorder during service, 
including in 1988.  As part of Medical Board proceedings 
during service in 1990, he was hospitalized at Martin Army 
Community Hospital in Fort Benning, Georgia, with a final 
diagnosis of personality disorder, not otherwise specified 
(narcissistic, paranoid and passive-aggressive features).  In 
denying this claim in 1991, the RO concluded that since an 
anxiety disorder was not diagnosed at the time of discharge 
from service, compensation was not warranted.  It appears 
that the RO concluded in the recent adjudication of the claim 
that the 1990 diagnosis of a personality disorder somehow 
over-ruled the prior diagnosis of a psychiatric disorder, and 
the RO emphasized that the 1990 diagnosis was made by the 
Chief of the Department of Psychiatry.  However, the prior 
1988 psychiatric diagnosis was made by the Chief of 
Outpatient Psychiatry.  Certainly, both psychiatrists are 
equally qualified, and there is no basis upon which to 
conclude one diagnosis was more valid than the other.

An individual can have both a psychiatric and a personality 
disorder, co-existing simultaneously.  This is shown by the 
veteran's recent diagnoses of both an adjustment disorder 
with anxiety and depressed mood and a paranoid personality 
disorder.  Therefore, the fact that a personality disorder 
was diagnosed in 1990 does not necessarily mean that the 
prior diagnosis of a psychiatric disorder was somehow 
incorrect or unsubstantiated.  The 1990 diagnosis was made by 
a psychiatrist that observed the veteran during a period of 
hospitalization; the 1988 diagnosis was made by a 
psychiatrist that treated the veteran over at least a six-
month period in 1988.  

Regardless, the fact remains that the veteran was treated for 
a variety of psychiatric symptomatology during service, most 
prevalent was anxiety.  The in-service diagnosis is the same 
as the current diagnosis - adjustment disorder.  In September 
2005, the veteran's VA treating psychologist discussed the 
in-service diagnosis of an anxiety disorder, and stated there 
is "no question" that the veteran has a mental disorder.  
It is clear that the veteran is entitled to service 
connection for the diagnosed adjustment disorder.


ORDER

As new and material evidence has been received to reopen the 
claims for service connection for an acquired psychiatric 
disorder and PTSD, the claims are reopened, and, to that 
extent only, the appeals are granted.  

Service connection for an acquired psychiatric disorder, 
diagnosed as adjustment disorder with anxiety and depressed 
mood, is granted.


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the PTSD claim to ensure that the 
veteran has been afforded every possible consideration of his 
claim.  The claim is remanded to ensure full and complete 
compliance with the duty-to-assist provisions enacted by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  



First, it is clear that relevant evidence remains 
outstanding.  The veteran receives routine treatment at the 
VA facility in Tuskegee.  The latest VA records in the file 
are dated in February 2002.  VA records are considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Requests for VA medical records must be made 
since the evidence is not currently complete.  

Second, the veteran has applied for disability benefits from 
the Social Security Administration (SSA).  VA is required to 
obtain evidence from the Social Security Administration, 
including any decisions by an administrative law judge, and 
give the evidence appropriate consideration and weight.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

The veteran has been diagnosed with PTSD, but there has been 
no verification of the stressors upon which this diagnosis 
was made.  The veteran served in Vietnam from March 1969 to 
March 1970, apparently in supply.  He was assigned to Company 
D, 75th Support Battalion, 5th Infantry Division.  He 
testified he was stationed in Quang Tri City and was 
subjected to incoming mortar and artillery attacks.  He has 
not provided any time periods for these attacks.  He also 
states he saw one soldier kill another, but he could not 
recall the names of any of the individuals involved.  Since 
the development above is needed, the veteran should be given 
another opportunity to provide the details needed to 
corroborate his claimed stressors.  He is hereby advised that 
it is his responsibility to provide this information.  At 
this time, there is no evidence in the file showing he 
participated in combat, such as a combat-related military 
occupational specialty (MOS) or award, so it is necessary 
that his stressors be corroborated by official service 
department records.  If the veteran provides sufficient 
information, the RO should contact the National Personnel 
Records Center to attempt verification of the claimed 
stressors.



Accordingly, the appeal is REMANDED for the following:

1.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to the PTSD claim that 
he has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Ask the veteran to provide specific 
details (who, what, where, when) 
concerning his alleged stressors during 
his Vietnam service.  Specifically, he 
must provide a two-month time period 
during which he was subjected to incoming 
mortar or artillery attacks and the names 
of the individuals he alleges he saw 
killed. 

3.  Obtain the veteran's complete medical 
records from the VA Medical Center in 
Tuskegee for psychiatric treatment from 
February 2002 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

4.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

5.  If the veteran provides sufficient 
details concerning his Vietnam stressors, 
contact the National Personnel Records 
Center (NPRC) and request unit records 
for the specified time period(s) [He was 
assigned to Company D, 75th Support 
Battalion, 5th Infantry Division.]  

6.  If, and only if, any of the veteran's 
claimed stressors are verified or 
information is otherwise received 
confirming his alleged participation in 
combat, schedule the veteran for a VA 
psychiatric examination.  The claims file 
should be provided to the examiner for 
review in conjunction with the 
examination.  The examiner should state 
whether the veteran meets the criteria 
for diagnosing PTSD, and, if so, whether 
it is due to any of the verified 
stressors.

7.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim for service 
connection for PTSD.  If such action does 
not resolve a claim, a supplemental 
statement of the case (SSOC) should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


